Citation Nr: 1130378	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residual scarring over the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, impairment in short-term memory, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  

2.  An above-eye injury was not shown in service, a scar above the left eye has been attributed to post-service removal of a cancerous nodule.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Residual scarring above the left eye was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In April 2009, the Veteran filed a claim seeking an increased rating for PTSD, which is the basis of this appeal.  

Under the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2010).  As noted, the Veteran is currently rated as 50 percent disabled under the general rating formula.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Review of the evidence reflects that PTSD is manifested by a myriad of symptoms which vary in frequency and severity.  Specifically, the Veteran has reported sleep disturbance, intrusive thoughts about his service, depression, and anxiety.  It has been noted that he is preoccupied with his service during World War II, as he reported that the war was always on his mind and physicians have noted that he talked about the war like it was yesterday.  

The Veteran has consistently reported that he experiences sleep disturbance due to nightmares and vivid dreams that occur on a nightly basis.  He has also reported that he had difficulty falling and staying asleep.  However, in December 2009, he reported that he was sleeping "good" with dreams that were not bothering him too much.  

The Veteran's mood has been variously described as irritable, demanding, depressed, anxious, frustrated, and stressed; however, in August 2009, he reported that his mood was good 75 percent of the time and, at that time, he denied experiencing any current feelings of sadness, depression, or anxiety.  At the February 2008 VA examination, the examiner noted that the Veteran had some anxiety and depression but that his problems did not amount to clinical depression.  The June 2009 VA examiner noted that the Veteran experienced a depressed mood about two times a week, which did not interfere with his daily activities.  

In this context, the evidence reflects that the Veteran has disturbances in mood, as he has reported becoming aggravated and discouraged if he cannot complete tasks.  There is also evidence that he is more short-tempered; however, the June 2009 VA examiner noted that the Veteran did not have impaired impulse control.  

With regard to the Veteran's affect, the evidence variously described his affect as congruent, expressive, variable, and appropriate to content.  At the February 2008 VA examination, his affect was described as spontaneous until he began talking about his mental and emotional problems, at which time he became tearful.  

The Veteran has reported having problems with his memory; however, the preponderance of the lay and medical evidence reflects that his long-term memory is intact, while there is some impairment with his short-term memory.  In fact, he has reported that he can remember things that occurred in the distant past but not current events, such as dates and plans he has made.  He has also reported that he forgot directions and got confused and lost.  

Despite a short-term memory impairment, an August 2009 treatment record reflected that the Veteran reported not having many problems with his memory.  However, he reported that he forgot things from day to day and misplaced things around the house, but the examining physician noted that his memory function was largely intact.  

The evidence reflects that the Veteran's communication skills are good, as his speech is consistently reported as normal in rate and tone and he is described as articulate.  However, there are intermittent notations that his speech is loud, with poor verbal comprehension and abstraction, although the evidence reflects that his may be due to the Veteran's poor hearing.  See November 2006 VA examination report.  Despite the overall evidence of good communication skills, at June 2009 VA examination, the examiner noted the Veteran had irrelevant, illogical and obscure speech patterns, which were intermittent.  

The Veteran has reported having poor concentration, losing interest in activities, and lacking energy.  While there is evidence of the Veteran being somewhat socially isolated, the evidence also shows he has a generally positive relationship with his wife of more than 60 years and a good relationship with his two children.  In addition, the evidence reflects that the Veteran has a few friends, as he has reported having a number of friends who live in his city and an April 2009 treatment record reflects that he took a friend on a boat ride.  

Despite the foregoing, the evidence consistently shows that the Veteran is fully independent and able to maintain personal hygiene, as well as complete his activities of daily living.  Indeed, his is consistently described as appropriately dressed and groomed, although the June 2009 VA examiner noted that the Veteran was unable to maintain personal hygiene.  

The Veteran is consistently described as fully oriented, with grossly intact cognitive skills and normal psychomotor activity.  His thought process is also consistently described as organized, logical, and goal-directed, and there is no evidence of impaired thought content, as there is no lay or medical evidence of delusions, hallucinations, or suicidal or homicidal thoughts or ideations.  

The evidence also consistently shows that the Veteran has intact judgment, as he is able to make his own decisions, and that his insight is good.  There is no lay or medical evidence of panic attacks or obsessional or ritualistic behavior.  Finally, the evidence reflects that, before retiring, he worked for 40 years as a heavy equipment operator and he has reported that he did not have any major problems on the job.  

Based on the foregoing, the Board finds the preponderance of the evidence does not support the a rating in excess of the current 50 percent.  In making this determination, the Board notes that the evidence clearly shows the Veteran has a social impairment which results in reduced reliability and productivity due to a myriad of symptom that more nearly approximate the level of disability contemplated by the 50 percent rating under DC 9411.  

Indeed, the evidence reflects that the Veteran experiences depressed mood, anxiety, and chronic sleep impairment, which are criteria listed under the 30 percent rating.  However, the evidence also reflects that he experiences an impairment in short-term memory, and disturbances in motivation and mood, which are contemplated by the 50 percent rating.  

With respect to the specifically enumerated symptomatology contemplated for a 70 percent rating under DC 9411, however, the evidence does not show that the Veteran has deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals of any kind, or near-continuous panic attacks or depression which affects his ability to function independently.  In addition, there is no evidence of impaired impulse control, spatial disorientation, or an inability to establish or maintain effective relationships.  

In this regard, while the evidence shows the Veteran's PTSD is intermittently manifested by depressed mood, he is consistently shown to be able to function independently.  In addition, despite the evidence of disturbances in mood, with increased irritability, there is no evidence of impaired impulse control, such as episodes or outbursts of violence.  

Moreover, while there is evidence of illogical, obscure, or irrelevant speech and an inability to maintain personal hygiene, these symptoms are only noted once in the entire evidentiary record and, thus, do not meet the level of severity or frequency to warrant a 70 percent rating.  In addition, the Board finds that, while there is evidence of social isolation, the Veteran has maintained a marriage for 60 years, has a good relationship with his children, and has some friends, which indicates some difficulty in establishing and maintaining effective relationships with others, as opposed to an inability to do so.  

In evaluating this claim, the Board notes that the Veteran has been consistently assigned GAF scores ranging from 50 to 55 throughout the pendency of this claim and appeal, which denotes serious symptoms or any serious impairment in social or occupational functioning.  The Board again notes that the evidence shows he has a social impairment due to his PTSD.  

However, in making the above determination, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the rating criteria for a 70 percent rating under DC 9411, or the majority of the symptoms listed in the GAF scale for serious symptoms (severe obsessional rituals, frequent shoplifting, and inability to keep a job).  

The Board is aware that the symptoms listed for each rating under DC 9411 and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a rating higher than 50 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

However, as discussed above, the Board finds that the preponderance of the evidence does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent rating and, thus, the GAF scores assigned in this case are not considered reflective of the Veteran's overall impairment.  The Board finds that the clinical information provided in the treatment records and VA examination reports are the most competent, credible, and probative evidence regarding the severity of his PTSD.  

The Board has considered the Veteran's PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 50 percent rating assigned herein.  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of PTSD according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports a 50 percent rating, but no higher, for PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.

Service Connection for Residual Scarring

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that service connection is warranted for a scar above the left eye.  He specifically asserted that, while he was loading supplies from a pier to his ship during service, an empty pallet was swinging and an iron bar on the side of the pallet hit him above his left eye.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a laceration above the eye or anywhere on the face during service.  In fact, the November 1945 separation examination report reflected that the Veteran's head and face were normal on clinical examination.  

While the STRs do not contain any subjective complaints or objective evidence related to a left eye laceration or scar, the Veteran is competent to report the events that occurred during service.  

However, the Board finds probative that the Veteran has not provided details regarding the alleged injury, including the date and location of the incident, nor has he reported that he received treatment for the injury during service or that he continued to experience symptomatology related to residual scarring following the incident or since discharge from service.  Therefore, while competent, the Board finds that the credibility of his report of an in-service left eye injury is diminished.  The Board also finds that, based on the foregoing, a chronic disability relating to a left eye laceration or scar was not noted in service.  

In evaluating this claim, the Board finds particularly probative that the post-service evidence does not contain any objective evidence of a scar or laceration above the left eye.  Instead, treatment records dated in October 2009 reflect that the Veteran sought treatment for an asymptomatic, enlarging nodule on his central forehead which had been present for four to five months.  He did not report that the nodule was related to an injury in service or had persisted or been recurrent since service.  

Objective evidence revealed a one centimeter nodule on the mid forehead, which was diagnosed as basal cell carcinoma.  The evidence reflects that the forehead nodule was excised in November 2009, after which the residual scar was noted as well-healed.  See VA treatment records dated from October 2009 to May 2010.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for residual scarring above the left eye.  While there is competent lay evidence of an in-service injury, the preponderance of the evidence does not reflect that the Veteran has a current above-eye scar that is related to the reported in-service injury.  Indeed, while there is current evidence of a well-healed scar on his forehead, the evidence does not reflect that this scar is related to an incident that occurred during service.  

As noted, he has not reported that he continued to suffer from residual symptoms related to the in-service injury following service.  In addition, the evidence shows that the current forehead scar was incurred following excision of a cancerous nodule noted no earlier than 2009, more than 60 years after he was separated from service.  

This gap of many years in the record weighs against a finding that the reported in-service injury resulted in residual scarring over the left eye, and also weighs against the Veteran's assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition to the foregoing, the Board finds that the preponderance of the evidence does not relate any current residual scar to the reported in-service injury.  Indeed, while a current forehead scar is shown, the evidence reflects that the scar is located in the central forehead area and is related to the removal of a cancerous nodule that was first noticed by the Veteran in 2009, with no mention of any relation to an in-service injury by him or his examining physicians.  
Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for residual scarring above the left eye.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Duty to Notify

With respect to the claim for an increased rating, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2009 and June 2009, prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by the May and June 2001 letters.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

With respect to the claim for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Duty to Assist

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

With respect to both claims, the RO obtained STRs, as well as all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence relative to his claim has been obtained and associated with the claims file, and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

With respect to the claim for an increased rating, the Veteran was afforded VA examinations in February 2008 and June 2009, and there is no indication or allegation that the VA examinations conducted in conjunction with this appeal were not adequate to appropriately evaluate PTSD.  

With respect to the claim for service connection, in determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes the Veteran has not been afforded a VA examination in conjunction with the service connection claim; however, a VA examination is not warranted in this case because there is no indication that the current forehead scar is related to the reported in-service injury.  As noted, there is no credible lay evidence of continued symptoms related to a scar above the eye following service; nor is there medical evidence relating the current forehead scar to the reported in-service injury or any other incident, event, or disease incurred during service. 

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for PTSD is denied.  

Service connection for residual scarring over the left eye is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


